DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04 January 2021 has been entered.
Acknowledgement is made to applicant’s amendment of claim 16. Claims 1-15 and 35 are cancelled. Claims 16-21 and 36 are pending in this application.  
Withdrawn Rejections
The AIA  35 U.S.C. § 103 rejection of claims 16-21 and 36 over Iuchi, Hayashi, Io and Grote of the office action mailed 02 October 2020 has been withdrawn due to Applicant's amendments in the response filed 04 January 2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 16-21, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kameda (US 2013/0118662 A1), in view of Sakamaki (JP 2000-177330A – of record), in view of Grote et al. (US 2014/0116589 – of record).
Regarding claim 16, Kameda teaches a tire 1 comprising: at least a pair of left and right circumferential grooves 21 extending in the tire circumferential direction which delimits a plurality of land portions 31-32 which are configurable as at least three circumferential ribs comprising two outer circumferential ribs and one inner circumferential rib, see [0024] and FIG. 2 – (corresponds to two circumferential grooves which extend continuously around the tire in a circumferential direction and at least three circumferential ribs, which extend around the tire in the circumferential direction, wherein the at least three circumferential ribs include two outer circumferential ribs, each of which is disposed between an outer edge of the tire tread and an axially-outer edge of a circumferential groove, and at least one inner circumferential rib disposed between axially-inner edges of at least two circumferential grooves); 
A plurality of predominately-axial sipes 312, which are disposed in the inner circumferential rib  which extends across at least a portion of the inner circumferential rib in an axial direction of the tire – (corresponds to the middle third of a tire footprint in the axial direction of the tire), wherein the sipes are two dimensional sipes which have a sipe wall face with a linear form, when viewed as a cross-section from a direction perpendicular to a sipe length direction, see [0028] and FIG. 2 - (corresponds to wherein the at least one sipe in the plurality of predominately-axial sipes includes a first sipe wall and a second sipe wall that oppose each other).
While Kameda discloses the use of three-dimensional sipes which have protrusions which enable greater mating force between the opposing sipe side wall faces to thereby reinforce the rigidity of the land portions, see [0028] and [0038]; it does not explicitly disclose the two dimensional sipes have the aforementioned protrusions. Thus, it would have been necessary and obvious to look to the prior art for exemplary configurations of two dimensional sipes. 
Sakamaki teaches a tire 1. The tire has a tread pattern comprising a plurality of land portions 4 comprising a plurality of sipes 5. The sipes are configured as two dimensional sipes i.e. the sipes have linear form sipe wall faces, when viewed as a cross-section from a direction perpendicular to a sipe length direction. And are further configured to have sipe walls 5a, 5b which comprise small blocks 6a, 6b – (corresponds to protrusions) which extend from each sipe side wall towards the opposing sipe side wall, in an offset manner being arranged so as to be assembled without contact with each other in a no-load state – (corresponds to the first sipe wall includes a first protrusion that extends from the first sipe wall toward the second sipe wall and the second sipe wall includes a second protrusion that extends from the second sipe wall toward the first sipe wall, the first protrusion being offset from the second protrusion; wherein, when the tire is under normal inflation and no load).
As to the claimed “first sipe wall and the second sipe wall each form an angle having an absolute value between 0° and 5° with respect to the radial direction”. This reads on the depiction of FIG. 2(a), where the sipe side walls make an angle of approximately 0° with respect to the radial direction of the tire.
As to the claimed “when the tire is under normal inflation and normal load, the first sipe wall and the second sipe wall located in the middle third of a tire footprint in the axial direction of the tire incline toward each other at an angle having an absolute value between 5° and 20° with respect to the radial direction, and; wherein, when the tire is under normal inflation and normal load, a bottom surface of the first protrusion touches a top surface of the second protrusion located in the middle third of the tire footprint in the axial direction of the tire ”. This reads on or at least would have been obvious in view of the depiction of FIG. 2(b), where the sipe side wall protrusions move towards each other to thereby have the protrusion bottom surface of one sipe wall touch the protrusion top surface of the opposing sipe side wall; and while the angle appears to be approximately 0° the applicant has provided any conclusive showing of unexpected results for the difference of angle of 0° and the claimed angle of 5°. Thus, it is considered the depicted approximately 0° inclination is close enough to the claimed lower range inclination of 5° that one skilled in the art would have expected them to have the same properties, see MPEP 2144.05 (I).
Moreover, Grote suggests providing such protrusions in the sides of groove walls prevent the side wall from making contact with the opposite groove wall as the tire rotates through the contact patch. And this reduces the amount the grooves can close when they are in the contact patch and effectively help reduce "air pumping within the lateral grooves [0006].
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. See In re Semaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In particular, modifying Kameda’s two dimensional sipe to have protrusions in the manner of Grote’s protrusions, where the protrusions are located on both opposing groove walls and aligning the protrusions such that touching protrusions prevent the groove walls from closing provides an advantageous effect on the tread pattern, notably noise reduction, see Grote: [0006].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two dimensional sipes of Kameda to have protrusions in the claimed manner, as taught by Sakamaki and Grote to provide the tire with improved friction and noise performance as taught by Sakamaki and Grote.  
As to claim 17, modified Kameda’s protrusions satisfy the claimed configuration, see at least Grote – FIG. 5. 
As to claim 18, modified Kameda discloses the plurality of predominately-axial sipes, extend from at least two circumferential grooves such that the plurality of predominately-axial sipes open to at least two circumferential grooves when the tire is under normal inflation and normal load, see Sakamaki [FIG. 1].
As to claim 19, modified Kameda discloses the distance between the uppermost point of the first protrusion and the point where the first sipe wall intersects the tread surface is smaller than the distance between the uppermost point of the second protrusion and the point where the second sipe wall intersects the tread surface, see Sakamaki [FIG. 2 (a) - 2 (b)].
As to claims 20-21, 36, it has been held that the mere scaling up or down of a prior art structure capable of being scaled up or down would not establish patentability [in re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)]; and that changes in shape of prior art structure was found obvious absent persuasive evidence that the claimed shape was significant [in re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966)]. Moreover, both Sakamaki and Grote discloses the axial cross section of the first protrusion and the circumferential cross section of the second protrusion is one of a triangular or semi-circular shape, as well as various depictions of axially aligned and radially offset protrusions, see Sakamaki [FIG. 3], Grote [FIGS. 6-9]; and having the protrusions extend along 10-40% of the length of the sipe walls merely extends the protrusion advantage as recited in Sakamaki and Grote.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
The applicant amended claim 1 which changed the scope of the claim and after further search and consideration, the claims are rejected under new grounds. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749